TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-21-00318-CV



                                  In re Brie Timothy Howley




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION

               Relator Brie Timothy Howley has filed this original proceeding complaining of

the trial court’s temporary orders requiring him to pay retroactive child support and child support

above the presumptive statutory guidelines. We conditionally grant relief in part.


                       BACKGROUND AND FACTUAL SUMMARY

               Howley and real party in interest Sandra McGinnis were married and have three

children ranging from nine to seventeen years old. In December 2019, the trial court signed an

agreed divorce decree under which Howley was ordered to pay McGinnis $2,565 in monthly

child support, along with $3,200 in spousal maintenance from August 2019 through

January 2020, dropping to $1,600 a month until August 2024. McGinnis was also awarded at

least $110,000 in cash, fifty percent of Howley’s 401(k) and two IRA accounts, and all of

another IRA account. The parties maintained joint ownership of the family house; McGinnis

was allowed to continue living there while the children were minors; and she was made

responsible for all mortgage, insurance, tax, and other payments related to the house.
               In January 2021, McGinnis filed a petition to modify, seeking increased child

support and spousal maintenance, retroactive to the date Howley was served or appeared. See

Tex. Fam. Code § 156.401(b) (child support may be modified only as to obligations accruing

after earlier of date of service of citation or appearance in suit to modify). Howley filed a

counter-petition on February 3. The trial court held a hearing on temporary orders, and both

McGinnis and Howley testified and filed documents listing their income and expenses.

McGinnis’s information sheet states that she seeks $6,056 in child support, along with a one-time

payment of $1,500 for interim attorney’s fees. She states that her monthly income is $4,165—

the sums paid by Howley—and that her monthly expenses are $7,588. She also is incurring

student loans, although she is not currently making payments. Howley’s information sheet states

that his net monthly income is $10,326.

               McGinnis testified that she had returned to school in the spring of 2019, when the

parties began divorce proceedings, after taking seventeen years off to raise the children. She is a

full-time student, spending about fifteen to twenty hours a week on schoolwork, and has an

unpaid internship requiring roughly the same time commitment. She will receive her associate’s

degree in May 2021, intends to transfer to a four-year university, and has a tuition waiver from

the Office of Deaf and Hard of Hearing. She said that her monthly expenses vary but that she

always has a deficit that averages about $3,400 a month. She explained that her mortgage

payment is her largest expense, almost $3,200 a month, and that the last year had required “a

lifestyle change.” The children “are used to doing activities and they are not able to do those

things anymore.” She said that she had been “as resourceful as I can to make up for these

deficits” and was “getting by” but that the children “were used to many activities and a

different—a different way of living. They have adapted, but they deserve—they deserve more.”

                                                2
               McGinnis was asked why she had decided not to use the money awarded to her in

the divorce to address her current financial needs, and she answered:



       I haven’t worked . . . for 17 years, . . . I’ll be turning 49 in May and I’m starting
       over at kind of a disadvantage. I don’t have savings or retirement. These funds
       will serve that, they’ll serve as, you know, savings in the future for—that may go
       towards my future education, my children’s future education, um, these are
       preserved for my future. . . . I disagree that I should be spending a retirement
       while I’m starting at age 49 all over again to enter the workforce.


               On June 8, the court signed temporary orders requiring Howley to pay:



       additional child support, which shall be retroactive from March 2020 and shall
       continue through August 2021. This additional child support shall be the amount
       in the order being modified, two thousand five hundred sixty-five dollars
       ($2,565.00) per month, plus an additional one thousand dollars ($1,000) per
       month. In September 2021 and beyond, the child support shall be only the
       amount in the order being modified, two thousand five hundred sixty-five dollars
       ($2,565.00) per month.


       IT IS FURTHER ORDERED that Brie Timothy Howley shall pay a one-time
       retroactive payment of fifteenth thousand dollars ($15,000.00) for additional child
       support from March 2020 to May 2021.


The court also made the following findings of fact:

       1. The amount of child support ordered by the Court is not in accordance with the
       percentage guidelines.

       2. The net resources of Brie Timothy Howley per month are $10,326.00.

       3. The net resources of Sandra McGinnis per month are $4,165.00.

       4. The percentage applied to the first $9,200 of Brie Timothy Hawley’s net
       monthly resources for child support is 30% percent. Mr. Howley should have
       been paying $3,097.90 per month for child support payments. However, the
       Agreed Final Decree of Divorce that was rendered on December 20, 2019 ordered
       Mr. Howley to pay $2,565.00 for child support payments, which was $532.90 per

                                                3
       month less than the percentage guidelines.[ 1]

       5. The specific reasons that the amount of child support per month ordered by the
       Court varies from the amount computed by applying the percentage guidelines of
       section 154.129 of the Texas Family Code are:

            a. Sandra McGinnis is a full time student, a full time mother, and is
            unemployed. Ms. McGinnis does not have the current means to contribute to
            the support of the children. Ms. McGinnis has zero income and solely relies
            on Brie Timothy Howley’s child support payments and spousal maintenance
            to meet their three children’s needs. The children are getting older, which
            means their expenses ha[ve] become higher. Mr. Howley, on the other hand,
            has a net resource of $10,326.00 and has the ability to contribute to the
            support of the children.

            b. Ms. McGinnis has made good faith efforts to seek and apply for financial
            resources available for the support of the children. For instance, she applied
            for SNAP benefits and SSDI, however she was denied.

            c. The amount of time of possession of and access to the children has
            significantly increased due to remote schooling for the children during the
            pandemic. Since it requires more of Ms. McGinnis’ time and attention than
            usual, this affects Ms. McGinnis’ ability to seek part time employment or
            other financial resources. Ms. McGinnis[] is a full time mother and her
            duties ha[ve] unexpectedly increased. She shall be compensated for the
            increased duties to take care of the children during the pandemic. Remote
            schooling also caused an increase in expenses since the children are home
            during weekdays.



                                         DISCUSSION

              The family code provides that when a child-support obligor’s monthly net

resources exceed a “maximum amount of net resources to which the statutory guidelines are

applicable,” which is currently set at $9,200, a trial court “shall presumptively apply the



       1  Thirty percent of $9,200 is $2,760. Thirty percent of $10,326 is $3,097.80, and it thus
appears that the court likely decided it was appropriate to award child support amounting to
thirty percent of Howley’s full monthly net resources. Howley concedes that the decree orders
him to pay less than the statutory guidelines but insists that McGinnis should not be awarded
support in excess of $2,760.
                                                4
percentage guidelines to the portion of the obligor’s net resources that does not exceed that

amount.” Tex. Fam. Code § 154.126(a). However, the court may award additional child support

“as appropriate, depending on the income of the parties and the proven needs of the child.” Id.

The court is required to subtract the presumptive amount from the child’s “proven total needs”

and allocate the additional cost of the child’s needs “according to the circumstances of the

parties.” Id. § 154.126(b). In ordering modified child support, a trial court may modify the

amount ordered “only as to obligations accruing after the earlier of” the date of service of

citation or the party’s appearance in the modification proceeding. Id. § 156.401(b). A trial court

has broad discretion to determine child support obligations.         See Coburn v. Moreland,

433 S.W.3d 809, 836 (Tex. App.—Austin 2014, no pet.); Nordstrom v. Nordstrom,

965 S.W.2d 575, 578 (Tex. App.—Houston [1st Dist.] 1997, pet. denied). The “needs of the

child” do not “encompass the most extravagant demands,” but “the trial court is given broad

discretion to determine what a child’s reasonable needs are.” Coburn, 433 S.W.3d at 836.

               Howley argues that McGinnis did not present evidence of the children’s needs

such that the trial court could order child support beyond thirty percent of $9,200 and that the

court abused its discretion in ordering retroactive child support dating to March 2020, which was

before Howley was served or appeared in the suit to modify.

               McGinnis testified that her only source of income was child support and spousal

maintenance and that she is a full-time student, working an unpaid internship, and taking out

student loans. She is the primary caretaker of the three children, although there was testimony

that the older child sometimes spends more time at Howley’s residence. Her monthly expenses

outstrip her income by more than $3,000, and the mortgage alone takes up about three-quarters

of her income. She testified that the monthly deficit causes her and the children “a lot of

                                                5
financial stress”; that the last year had caused “a lifestyle change”; and that the children were no

longer able to participate in the activities they were used to. She was almost forty-nine, had been

out of the workforce for about seventeen years, had no other savings or retirement funds, and

wanted to reserve the money awarded to her in the divorce for retirement or educational

expenses for her and the children. The parties’ income and expense statements show a wide

disparity in their incomes and expenses. 2

               Given McGinnis’s testimony and the exhibits offered by the parties, the trial court

could have determined that McGinnis’s income was insufficient to meet the children’s needs and

that additional child support beyond thirty percent of $9,200 was appropriate. Howley thus has

not shown an abuse of discretion such that he would be entitled to extraordinary relief on that

issue. See Tex. Fam. Code §§ 154.123 (listing factors court should consider in determining

whether to apply guidelines, including children’s ages and needs, parents’ abilities to contribute

to children’s support, time of possession of and access to children, child-care expenses, and

obligee’s net resources), 156.402 (court may consider child-support guidelines to determine

whether change of circumstances warrants modification and, if amount of ordered support does

not “substantially conform” with guidelines, may modify order if modification is in child’s best

interest; court may “consider other relevant evidence in addition to the factors listed in

the guidelines”).

       2  McGinnis’s expenses include $3,193 for her mortgage, taxes, and insurance; $600 for
maintenance and repairs; a total of $465 for utilities; $500 for groceries; $60 for meals away
from home; $100 for school lunches; a total of $703 for car payment, insurance, gas, and
maintenance; $200 for dental and orthodontia; and $2,218 in owed credit-card debt. She does
not allocate anything for clothing, entertainment, child care, or children’s activities. Howley’s
expenses and deductions include $1,700 into his 401(k); $2,142 for rent or mortgage; a total of
$318 for utilities; $813 for car-related expenses; $800 for groceries; $500 for meals away from
home; $50 for school lunches; $300 for clothing; $850 for dental and orthodontia; $50 for
children’s activities; $100 for entertainment; and a $8,559 credit-card bill.
                                                 6
               As to the court’s ordering increased support retroactive beyond January 2021, 3

however, we find an abuse of discretion. The family code only allows support to be modified as

to obligations accruing after the earlier of service of citation or a party’s appearance in the suit to

modify. Id. § 156.401(b). Thus, the court’s order of support dating back to March 2020 is

improper. McGinnis argues that the trial court could have ordered a lump-sum payment and that

we should “reform” the order to characterize it as a lump-sum payment “reflective of the

economic burden experienced by Ms. McGinnis because of the pandemic and recession.”

However, given that the court clearly granted additional child support dating well before

January 2021, we decline to assume that the trial court would have granted the same lump-sum

amount had it sought to award additional support within the proper timeframe.                 Further,

Howley’s child-support burden is increased by temporary orders, which are not appealable and

which, absent mandamus relief, will remain effective pending a final judgment on the motion to

modify.    Thus, Howley has no adequate remedy by appeal.                  See, e.g., In re Lewin,

149 S.W.3d 727, 734 (Tex. App.—Austin 2004, orig. proceeding); In re Winters,

No. 05-08-01486-CV, 2008 WL 5177835, at *3 (Tex. App.—Dallas Dec. 11, 2008, orig.

proceeding). We therefore vacate the temporary orders and remand the matter to the trial court

for entry of corrected temporary orders in light of its determination that additional support is

warranted but limit the modification to the earlier date of service of citation on Howley or his

appearance in the proceeding.




       3    As noted earlier, Howley made an appearance in the case when he filed his
counterpetition on February 3, 2021. The record does not indicate when he was served, but in
his petition for mandamus relief, he complains that the trial court could not have ordered
increased child support any earlier than January 2021.
                                                  7
                                        CONCLUSION

               The trial court did not abuse its discretion by determining that Howley should pay

increased child support, but it did abuse its discretion by ordering retroactive child support

earlier than the date Howley was served or appeared in the modification proceeding. We

conditionally grant mandamus relief, vacate the temporary orders, and remand the matter to the

trial court for new temporary orders.



                                            __________________________________________
                                            Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Filed: December 3, 2021




                                               8